USDC IN/ND case 3:19-cv-00657-DRL-MGG document 39 filed 08/23/21 page 1 of 7


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 RONNIE BEE CISLO et al.,

                      Plaintiffs,

        v.                                         CAUSE NO. 3:19-CV-657 DRL-MGG

 CAMERON B. PRICE,

                      Defendant.

                                    OPINION AND ORDER

       Ronnie Bee Cislo, a prisoner without a lawyer, filed a complaint alleging LaPorte

Police Officer Cameron B. Price violated his constitutional rights (ECF 35). “A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Under

28 U.S.C. § 1915A, the court still must review the merits of a prisoner complaint and

dismiss it if the action is frivolous or malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief against a defendant who is immune from such

relief. “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that

defendants deprived him of a federal constitutional right; and (2) that the defendants

acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       Mr. Cislo alleges he was a passenger in a car that was illegally stopped. Officer

Price said the car had not stopped at a stop sign. Mr. Cislo does not dispute that would

have been probable cause. Rather he alleges that statement was false. He says the reason
USDC IN/ND case 3:19-cv-00657-DRL-MGG document 39 filed 08/23/21 page 2 of 7


Officer Price stopped the car was because their mutual girlfriend (who was a drug dealer)

told Officer Price she had delivered narcotics to Mr. Cislo and he had them in the car.

However, if that is true, then Officer Price had probable cause to believe Mr. Cislo had

illegal drugs.

       Probable cause is not a high standard. It simply means there is a reasonable
       likelihood evidence of wrongdoing will be found. Probable cause exists
       when the known facts and circumstances are sufficient to warrant a man of
       reasonable prudence in the belief that contraband or evidence of a crime
       will be found. Probable cause requires only a probability or substantial
       chance of criminal activity, not an actual showing of such activity. Probable
       cause is a flexible, common-sense, totality-of-the-circumstances standard.

United States v. Schenck, 3 F.4h 943, 946 (7th Cir. 2021) (quotation marks, ellipsis, and

citations omitted).

       Moreover, it is irrelevant Officer Price did not say that was the reason he stopped

the car. In Devenpeck v. Alford, 543 U.S. 146, 153 (2004), the Supreme Court rejected “[t]he

rule that the offense establishing probable cause must be ‘closely related’ to, and based

on the same conduct as, the offense identified by the arresting officer at the time of arrest.”

Williams v. Rodriguez, 509 F.3d 392, 399 (7th Cir. 2007) (quoting Davenpeck). Thus, “the

issue is whether a reasonable officer, with the same information known to Officer [Price]

at the time, would have had probable cause to arrest [Mr. Cislo] for any offense.” Williams

v. Rodriguez, 509 F.3d 392, 399 (7th Cir. 2007). Because the complaint alleges Officer Price

had probable cause to believe Mr. Cislo had illegal narcotics, the complaint does not state

a Fourth Amendment unreasonable seizure claim based on Officer Price stopping the car.

       Mr. Cislo alleges once the car was stopped, Officer Price violently pulled him out

of the car and submerged him in water so he could not breath. The question in Fourth


                                              2
USDC IN/ND case 3:19-cv-00657-DRL-MGG document 39 filed 08/23/21 page 3 of 7


Amendment excessive use of force cases is “whether the officers’ actions are ‘objectively

reasonable’ in light of the facts and circumstances confronting them, without regard to

their underlying intent or motivation.” Graham v. Connor, 490 U.S. 386, 397 (1989). “The

test of reasonableness under the Fourth Amendment is not capable of precise definition

or mechanical application.” Bell v. Wolfish, 441 U.S. 520, 559 (1979). Rather, the question

is “whether the totality of the circumstances” justifies the officers’ actions. Graham at 396.

The “reasonableness” of a particular use of force must be judged from the perspective of

a reasonable officer on the scene, rather than with the perfect vision of hindsight. Here,

depending on what Mr. Cislo was doing, Officer Price may have been justified in

violently pulling him out of the car and submerging him under water. However, as

alleged, the complaint states a claim for an excessive use of force in violation of the Fourth

Amendment.

       Mr. Cislo alleges Officer Price made false statements in his probable cause

affidavit.

       An officer violates the Fourth Amendment if he intentionally or recklessly
       includes false statements in a warrant application and those false
       statements were material to a finding of probable cause. An officer similarly
       violates the Fourth Amendment if he intentionally or recklessly withholds
       material information from a probable cause affidavit. We use a
       straightforward method to determine whether the alleged lies or omissions
       are material: We eliminate the alleged false statements, incorporate any
       allegedly omitted facts, and then evaluate whether the resulting
       hypothetical affidavit would establish probable cause.

Rainsberger v. Benner, 913 F.3d 640, 647 (7th Cir. 2019) (citations and quotation marks

omitted). Here, the complaint alleges Officer Price falsely said the car did not stop at a

stop sign. What the complaint does not say is why – without the allegedly false statement


                                              3
USDC IN/ND case 3:19-cv-00657-DRL-MGG document 39 filed 08/23/21 page 4 of 7


– the state court could not have found probable cause for whatever, unmentioned charges

were filed against Mr. Cislo. Without a copy of the probable cause affidavit or a full

description of it, it is impossible to plausibly infer the allegedly false statement about the

stop sign was relevant.1

       A complaint must contain sufficient factual matter to “state a claim that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the pleaded factual content allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “Factual allegations must

be enough to raise a right to relief above the speculative level, on the assumption that all

the allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at

555 (quotation marks, citations and footnote omitted). “[W]here the well-pleaded facts do

not permit the court to infer more than the mere possibility of misconduct, the complaint

has alleged—but it has not shown—that the pleader is entitled to relief.’” Iqbal, 556 U.S.

at 679 (quotation marks and brackets omitted). Thus, “a plaintiff must do better than

putting a few words on paper that, in the hands of an imaginative reader, might suggest

that something has happened to her that might be redressed by the law.” Swanson v.

Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010) (emphasis in original).




1 If Mr. Cislo had been charged with running the stop sign, the allegedly false statement that he
did not stop at the stop sign would be material. However, it is clear that was not the charge against
him because he was a passenger, not the driver, and the complaint does not allege Officer Price
falsely identified him as the driver.


                                                 4
USDC IN/ND case 3:19-cv-00657-DRL-MGG document 39 filed 08/23/21 page 5 of 7


       Finally, Mr. Cislo alleges Officer Price improperly withheld the real reason he

stopped the car as well as the name of the informant who said she had given narcotics to

Mr. Cislo. These allegations attempt to base a civil right claim on a Brady violation. “The

teachings of Brady are clear. In Brady v. Maryland [373 U.S. 83, 87 (1963)] itself the Supreme

Court held that the suppression by the prosecution of evidence favorable to an accused

violates due process where the evidence is material either to guilt or to punishment,

irrespective of the good faith or bad faith of the prosecution.” Anderson v. City of Rockford,

932 F.3d 494, 504 (7th Cir. 2019) (quotation marks, ellipsis, and citation omitted).

       While most commonly viewed as a prosecutor’s duty to disclose to the
       defense, it is settled that the duty imposed by Brady extends to the police
       and requires that they similarly turn over exculpatory/impeaching
       evidence to the prosecutor.

       To prevail on a civil Brady-based due process claim against a police officer,
       a plaintiff must demonstrate that the evidence in question was favorable to
       him, the police suppressed the favorable evidence, and prejudice ensued
       because the suppressed evidence was material. Evidence is suppressed for
       Brady purposes if the prosecution failed to disclose evidence that it or law
       enforcement was aware of before it was too late for the defendant to make
       use of the evidence and the evidence was not otherwise available to the
       defendant through the exercise of reasonable diligence.

Id. at 504-505 (quotation marks and citations omitted). “To show that the suppressed

evidence was material to the outcome of his trial, [the claimant] must demonstrate that

there is a reasonable probability that the result would have been different had the

suppressed evidence been put before the jury.” Goudy v. Cummings, 922 F.3d 834, 842 (7th

Cir. 2019) (quotation marks omitted).

       Here, Mr. Cislo says the charges arising out of the traffic stop were dismissed by

the state within weeks. He did not have a trial. The outcome of the trial he did not have


                                              5
USDC IN/ND case 3:19-cv-00657-DRL-MGG document 39 filed 08/23/21 page 6 of 7


could not have been different if the information had been disclosed sooner. Because the

charges were dismissed, Mr. Cislo became aware of the information before it was too late.

Thus, he was not prejudiced. Information disclosed before it is too late is not a Brady

violation.

       For these reasons, the court:

       (1) GRANTS Ronnie Bee Cislo leave to proceed against LaPorte Police Officer

Cameron B. Price in his individual capacity for compensatory and punitive damages for

violently pulling him out of a car and submerging him in water so he could not breath on

June 11, 2019, in violation of the Fourth Amendment;

       (2) DISMISSES all other claims;

       (3) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process on)

LaPorte Police Officer Cameron B. Price at the Mayor’s Office for the City of LaPorte, with

a copy of this order and the amended complaint (ECF 35), pursuant to 28 U.S.C. § 1915(d);

       (4) ORDERS the Mayor of the City of LaPorte to provide the full name, date of

birth, and last known home address of any defendant who does not waive service if it

has such information; and

       (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), LaPorte Police Officer Cameron

B. Price to respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind.

L.R. 10-1(b), only to the claims for which the plaintiff has been granted leave to proceed

in this screening order.




                                            6
USDC IN/ND case 3:19-cv-00657-DRL-MGG document 39 filed 08/23/21 page 7 of 7


      SO ORDERED.

      August 23, 2021                    s/ Damon R. Leichty
                                         Judge, United States District Court




                                     7
